SUMMARY ORDER

Petitioners De Rong Chen and Min Hang Guo, natives and citizens of the People’s Republic of China, seek review of the August 29, 2008 order of the BIA, which: (1) reversed the April 23, 2007 decision of Immigration Judge (“IJ”) Philip L. Morace granting their application for asylum; and (2) remanded to the IJ for consideration of their applications for relief under the Convention Against Torture (“CAT”) and for entry of a new decision. In re De Rong Chen and Min Hang Guo, Nos. A078 864 328, A098 008 745 (B.I.A. Aug. 29, 2008), rev’g Nos. A078 864 328, A098 008 745 (Immig. Ct. N.Y. City Apr. 23, 2007). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
We lack jurisdiction to review the instant petition for review as the agency has not yet issued a final order of removal in the petitioners’ proceedings. See Arias Chupina v. Holder, 570 F.3d 99, 100-01, 102-03 (2d Cir.2009) (holding that the Court lacks jurisdiction to review a BIA decision that remands to the IJ for consideration of an application that will affect whether an alien may be removed from the United States because such a decision does not constitute a final order of removal). Indeed, in this case, the BIA returned jurisdiction to the IJ by remanding for consideration of petitioners’ applications for CAT relief.
We note that, as the government acknowledges, a petition for review may be properly filed before this Court once the agency has fully adjudicated petitioners’ remaining applications for CAT relief. Id. at 105.
For the foregoing reasons, the petition for review is DISMISSED.